Citation Nr: 0600759	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) benefits on behalf of the veteran's 
two minor children.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1974.

The appellant is the spouse of the veteran and the mother of 
the veteran's children, J.N. and N.M..  This appeal arises 
from an August 2003 special apportionment decision of the Ft. 
Harrison, Montana, Regional Office (RO) that denied the 
appellant's claim for an apportionment of the veteran's VA 
benefits on behalf of his minor children.  

The appellant requested a personal hearing before a member of 
the Board of Veterans' Appeals (Board).  Both she and the 
veteran were notified of the hearing and given the 
opportunity to appear and present testimony.  Only the 
veteran appeared for the hearing which was conducted at the 
RO in June 2005.  The appellant has not given any explanation 
for her failure to appear, and her request for a hearing is 
considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant filed a claim of entitlement to an 
apportionment of the veteran's VA benefits claiming that he 
is not adequately supporting his children and this is causing 
a financial hardship on them.  In August 2005, the appellant 
submitted a statement to the Board indicating that she had 
recently began working full time.  She did not provide 
information about her new income.  This is required to 
determine if there is financial hardship.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and ask her to provide information about 
her income from her new full time 
employment.  The veteran should be copied 
in all correspondence with the appellant 
in accordance with contested claims 
procedures.  

2.  The RO should readjudicate the issue 
of entitlement to an apportionment of the 
veteran's VA compensation benefits on 
behalf of the veteran's minor children.

3.  A Supplemental Statement of the Case 
(SSOC) should be prepared.  Thereafter, 
the claims file should be returned to the 
Board in accordance with applicable 
procedure. 

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


